Dowling, J. (dissenting).
I think that the case of Buono v. Stewart Motor Trucks, Inc. (263 App. Div. 969) is not decisive here. In that case the accident happened within the five-day period during which the dealer might lawfully have loaned to its vendee its dealer’s number plates. (Vehicle and Traffic Law, § 63.) In the case before us, the accident happened fifty-one days after the defendant Reamore had loaned his dealer’s number plates to his vendee. During that entire period the vendee was operating his automobile with said number plates thereon with the knowledge and consent of the defendant Reamore. The evidence indicates that the defendant Reamore, to serve his own purposes, illegally conspired with his vendee to allow his vendee to operate his car with said number plates thereon on the public highway almost daily from May 10,1939, to July 1,1939, so that *462his vendee might then acquire license plates at half price. (Vehicle and Traffic Law, § 11, subd. 6.) Had this illegal arrangement not been made, Reamore’s vendee would not have been able to purchase the automobile from Reamore in the first instance or operate it on the public highway. On the existence of such a conspiracy, the misrepresentation of the sale price to the finance company is enlightening. The respondent states in her brief that the violations of the law referred to in the record were not a proximate cause of the accident and that such violations gave her no right of action against the defendant Reamore. Nevertheless I think that Reamore’s illegal participation in the arrangement whereby he permitted his vendee to use his number plates after the five-day period had expired, thereby making the accident possible, estops him, so far as the plaintiff is concerned, from denying his ownership of the automobile involved in the accident. After the five-day period within which he might have legally loaned the number plates to his vendee had expired, the further use of the number plates on the vendee’s automobile, under the circumstances, was a representation to the public that the automobile, to which said number plates were attached, was Reamore’s automobile. Having joined in illegally putting in motion a train of circumstances which culminated in the accident in question, the defendant Reamore should be estopped from denying that he was the owner of the automobile at the time of the accident. (Longley v. Coons, 244 App. Div. 391, 393, affd., 268 N. Y. 712.) The judgment should be affirmed.
All concur, except Dowling, J., who dissents and votes for affirmance in a memorandum. Present — Cunningham, Taylor., Dowling, Harris and McCurn, JJ.
Judgment reversed on the law, with costs, and complaint dismissed, with costs. The findings of fact have been examined and affirmed.